Citation Nr: 1033034	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  06-39 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a compensable initial disability rating for 
residuals of right ankle strain for the period prior to April 23, 
2008.

2.  Entitlement to a disability rating in excess of 10 percent 
for residuals of right ankle strain for the period from April 23, 
2008.

3.  Entitlement to service connection for status post laminectomy 
L4-5 and L5-S1 with degenerative joint disease.

4.  Entitlement to service connection for osteoarthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to November 1993 and 
from May 2003 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in March 2006, a statement of the case 
was issued in October 2006, and a substantive appeal was received 
in December 2006.

The Board notes that the Veteran's appeal originally included 
additional issues that were addressed in the October 2006 
statement of the case.  However, the Veteran's December 2006 
substantive appeal expressly limited his appeal to the issues 
addressed in this Board decision and listed above.

The issues of entitlement to service connection for status post 
laminectomy L4-5 and L5-S1 with degenerative joint disease, and 
for osteoarthritis of the left knee are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to April 23, 2008, the Veteran's 
residuals of right ankle strain were not manifested by moderate 
limitation of motion of the ankle.

2.  For the period from April 23, 2008, the Veteran's residuals 
of right ankle strain have not been manifested by marked 
limitation of motion of the ankle.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
Veteran's residuals of right ankle strain have not been met for 
the period prior to April 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).

2.  The criteria for a disability rating in excess of 10 percent 
for the Veteran's residuals of right ankle strain have not been 
met for the period from April 23, 2008.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, Part 4, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to implement 
the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and regulations 
which set forth the necessary criteria for the benefits currently 
sought.  The claimant was informed of the information and 
evidence necessary to warrant entitlement to the benefits sought 
in a letter dated in May 2004.  Moreover, in this letter, the 
appellant was advised of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with regard 
to identifying relevant evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  The Board notes that this letter was sent to the 
appellant prior to the April 2005 rating decision currently on 
appeal.  The VCAA notice was therefore timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that the May 2004 VCAA letter provided timely 
notice in association with the Veteran's original claim of 
entitlement to service connection for residuals of right ankle 
strain.  Since the issue in this case of entitlement to an 
increased initial disability rating for service-connected 
residuals of right ankle strain is a downstream issue from that 
of service connection, additional VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  It appears that the United 
States Court of Appeals for Veterans Claims has also determined 
that the statutory scheme does not require another VCAA notice 
letter in a case such as this where the Veteran was furnished 
proper VCAA notice with regard to the claim of service connection 
itself.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and that 
no useful purpose would be served by delaying appellate review to 
send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must include notification that a 
disability rating and an effective date for the award of benefits 
will be assigned if the benefits are awarded.  Id. at 488.

In this case, an effectively timely letter sent in March 2006 
provided the notice contemplated by Dingess.  The appellant was 
provided with notice of the types of evidence necessary to 
establish a disability rating and an effective date for any 
rating that may be granted, and this letter explained how VA 
determines disability ratings and effective dates.  The Board 
notes that this letter was sent to the appellant prior to the 
most recent RO-level readjudication of the issues on appeal as 
evidenced by the May 2010 supplemental statement of the case.  
The notice was therefore effectively timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  The U.S. 
Court of Appeals for the Federal Circuit previously held that any 
error in VCAA notice should be presumed prejudicial, and that VA 
must bear the burden of proving that such an error did not cause 
harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
U.S. Supreme Court has recently reversed that decision, finding 
it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The Supreme 
Court in essence held that -except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) by 
not informing the claimant of the information and evidence 
necessary to substantiate the claim- the burden of proving 
harmful error must rest with the party raising the issue; the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse of 
the judicial process, and determinations on the issue of harmless 
error should be made on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record as it stands includes sufficient 
competent evidence.  All available pertinent records, in-service, 
private, and VA reports, have been obtained.  The Veteran has 
been afforded multiple VA examinations to evaluate his disability 
in this appeal; all pertinent VA examination reports are of 
record, including those dated in January 2005 and February 2010.  
The Board finds that the VA examination reports of record contain 
sufficiently specific clinical findings and informed discussion 
of the pertinent features of the disability on appeal to allow 
for fully informed application of the appropriate rating criteria 
in this case.  The VA examination reports of record provide 
probative medical evidence adequately addressing the issues 
decided below.

The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to this appeal.  Under 
these circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

The Veteran seeks assignment of a compensable initial disability 
rating for his service-connected residuals of right ankle strain 
for the period prior to April 2008.  He also seeks a disability 
rating in excess of 10 percent for his service-connected 
residuals of right ankle strain for the period from April 2008.  
The Veteran essentially contends that the disability has been 
more severely disabling than the assigned disability ratings 
reflect.

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  Where the appeal arises from the 
original assignment of a disability evaluation following an award 
of service connection, the severity of the disability at issue is 
to be considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In either event, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board also notes, that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration 
of functional loss due to pain and weakness causing additional 
disability beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Veteran's service-connected right ankle disability has been 
rated by the RO under the provisions of Diagnostic Code 5271 for 
limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271.  Under this regulatory provision, moderate limitation 
of motion of the ankle warrants a 10 percent disability rating.  
Marked limitation of motion of the ankle warrants a 20 percent 
disability rating.

The normal range of motion for an ankle is 20 degrees 
dorsiflexion and 45 degrees plantar flexion.  38 C.F.R. § 4.71a, 
Plate II.

The terms 'mild,' 'slight,' 'moderate,' and 'severe,' are not 
defined in VA regulations, and the Board must arrive at an 
equitable and just decision after having evaluated the evidence.  
38 C.F.R. § 4.6.

A January 2005 VA examination report shows that the Veteran's 
right ankle had no swelling or redness and there was no pain to 
deep palpation.  Dorsiflexion was  to 30 degrees with no pain or 
discomfort.  Plantar flexion was to 45 degrees with no pain or 
discomfort.  There was no pain to manipulation of the ankle.  
During repetitive use, the examiner found no function limitation 
and the Veteran had good peripheral pulses.

The claims file documents that the Veteran attended an informal 
personal hearing at the RO on April 23, 2008, and reported that 
the severity of his right ankle disability had increased in 
severity in the time since his January 2005 VA examination.  
Subsequently, the Veteran was afforded a new VA examination in 
February 2010, and by rating decision in April 2008, a new 
disability rating of 10 percent was assigned for the right ankle 
disability effective from the date of the Veteran's indication of 
worsened symptoms (April 23, 2008).  The Board has considered 
whether the evidence supports a finding that the criteria for a 
10 percent disability rating were met at any time during the 
period prior to April 2008, but the Board finds that no such 
increased rating is warranted.  To warrant a compensable 
disability rating under diagnostic code 5271, there must be a 
showing of moderate limitation of motion in the ankle, but 
neither the January 2005 VA examination report nor any other 
evidence shows such limitation for the period prior to April 
2008.  

The February 2010 VA examination report shows that the Veteran 
reported giving way, instability, pain, stiffness, weakness, 
decreased speed, and swelling in the joint of moderate severity 
every one to two months for duration one to two days.  The 
Veteran's impression of the extent of effects from flares on loss 
of motion or other function impairment was that there was 
moderate functional impairment.  The Veteran denied 
incoordination, locking, effusions, or deformity.  The Veteran 
described being able to walk more than a quarter of a mile but 
less than one mile.

Physical examination of the right ankle at the February 2010 VA 
examination revealed normal gait, no evidence of abnormal weight 
bearing, no loss of bone or part of bone, and no inflammatory 
arthritis.  The examiner found no abnormal findings for the right 
ankle other than moderate internal rotation instability with 
increased valgus angulation but no tendon abnormality.  Range of 
motion testing revealed objective evidence of pain with active 
motion in the right ankle; dorsiflexion was from 0 to 10 degrees 
and plantar flexion was from 0 to 45 degrees.  There was no 
objective evidence of pain following repetitive motion and there 
was no additional limitation after three repetitions of range of 
motion testing.  

The examiner diagnosed recurrent right ankle sprain with 
instability secondary to tibial fibular injury.  The examiner 
noted that the Veteran is employed full time and has missed no 
time from work due to the right ankle disability during the prior 
year.    

The Board acknowledges the indications of pain in the Veteran's 
right ankle.  To receive a disability rating in excess of the 
currently assigned 10 percent for the period from April 2008 
under Diagnostic Code 5271, the evidence must show marked 
limitation of motion of the ankle.  The Veteran's range of right 
ankle motion in February 2010 was 10 degrees dorsiflexion and 45 
degrees plantar flexion.  The normal range of motion for an ankle 
is 20 degrees dorsiflexion and 45 degrees plantar flexion.  38 
C.F.R. § 4.71a, Plate II.  As such, the Veteran's dorsiflexion 
was limited by 10 degrees and his plantar flexion was normal.  
The Board acknowledges the requirements of DeLuca v. Brown, 8 
Vet. App. 202 (1995), to consider any additional functional loss 
due to pain.  The examiner, however, directly noted the Veteran's 
objective evidence of pain on active motion and found no 
additional limitation with repetitive motion beyond what is 
reflected in the reported findings.  The remainder of the record 
fails to show any greater limitation of motion due to functional 
loss.  Viewing these findings, the Board is unable to conclude 
that the right ankle disability more nearly approximates marked 
limitation of motion, even when DeLuca is considered.  It appears 
that plantar flexion is essentially normal, and dorsiflexion is 
limited to one-half of normal.  These findings are more 
suggestive of moderate limitation of motion.  As such, the 
current 10 percent rating appears to fully contemplate the degree 
of disability under limitation of motion criteria.

The Board must also consider other possibly applicable 
regulations with regard to both periods on appeal.  Diagnostic 
Codes 5270 and 5272 are inapplicable because the evidence failed 
to show ankylosis of the ankle or of the subastragalar or tarsal 
joint.  Diagnostic Code 5273 would not benefit the Veteran 
because the evidence does not show any deformity.  Diagnostic 
Code 5274 is inapplicable as the Veteran has not had an 
astragalectomy.  As such, no other diagnostic code is applicable 
to the Veteran's ankle disability.

As such, the Board finds that a preponderance of the evidence is 
against the claim of entitlement to an increased disability 
rating for the service connected residuals of right ankle strain.  
As the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Conclusion and Extraschedular Consideration

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard to 
evaluating the severity of the Veteran's right ankle disability 
on appeal in this case.  The reports specifically document and 
address the Veteran's symptom complaints, document the pertinent 
specialized clinical findings, and present competent medical 
examiners' assessments of the disability informed by direct 
interview and inspection of the Veteran together with 
consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, 
including the Veteran's testimony and additional treatment 
records.  The Board finds that none of the evidence of record 
probatively contradicts the findings discussed above, nor does 
any of the evidence of record otherwise probatively show that the 
criteria for any increased rating are met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severely disabling than the assigned disability ratings reflect.  
Medical evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).

The Board has carefully considered the Veteran's contentions and 
testimony.  Lay testimony is competent to describe such 
complaints as the pain associated with the Veteran's ankle 
disability; the Veteran's competent testimony regarding pain has 
been considered and is contemplated by the disability ratings 
currently assigned.  In this case, the competent medical evidence 
offering detailed specific findings and specialized 
determinations pertinent to the rating criteria are the most 
probative evidence with regard to evaluating the pertinent 
symptoms for the disability on appeal.  The Board accepts the 
Veteran's testimony regarding his ankle, but relies upon the 
competent medical evidence with regard to the specialized 
quantification and evaluation of the extent of functional 
limitation and details of clinical features.  The lay testimony 
has been considered together with the probative medical evidence 
clinically evaluating the severity of the pertinent disability 
symptoms.  The preponderance of the most probative evidence does 
not support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with the 
negative evidence with regard to any adverse determination in 
this decision.  The preponderance of the evidence is against 
finding entitlement to any increased rating in this appeal.  To 
that extent, as the preponderance of the evidence is against the 
claim, the benefit-of-the- doubt doctrine does not apply and the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

The Board also recognizes that the Veteran and the record refer 
to the impact of the service-connected disability on the 
Veteran's functioning, to include work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  The application of such schedular criteria was discussed 
in great detail above.  To accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the RO 
is authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe a veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe a veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether a veteran's exceptional disability picture includes other 
related factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 116.  If this is the 
case, then the RO or the Board must refer the matter to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular rating.  
Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.

Additionally, the Court recently held that a request for a total 
disability rating for compensation purposes based on individual 
unemployability due to service-connected disabilities (TDIU), 
whether expressly raised by the Veteran or reasonably raised by 
the record, is not a separate 'claim' for benefits, but rather, 
can be part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if 
the claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part and 
parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of 
record reasonably raises the question of whether the Veteran is 
unemployable due to a disability for which an increased rating is 
currently sought in this appeal.  In the present case, the Board 
finds no such question is raised.  The Veteran has not contended 
that he is unemployable due to the service-connected ankle 
disability on appeal; the Veteran's February 2010 VA examination 
report clearly documents that the Veteran described being 
employed full time, having lost no time from work due to right 
ankle disability in the past year, and experiencing no 
significant effects from the right ankle disability upon his 
usual occupation as an engineer.  The Board finds that neither 
the evidence nor the contentions of record otherwise raise the 
question of whether the Veteran is unemployable due to a 
disability on appeal.  Therefore, the Board finds that this 
appeal does not include an issue of entitlement to TDIU.


ORDER

An initial compensable disability rating is not warranted for the 
Veteran's service connected residuals of right ankle strain for 
the period prior to April 2008.  To this extent, the appeal is 
denied.

A disability rating in excess of 10 percent for the Veteran's 
service connected residuals of right ankle strain is not 
warranted for the period from April 2008.  To these extents, the 
appeal is denied.


REMAND

The Board finds that additional development is necessary to 
permit informed appellate review of the issues of entitlement to 
service connection for status post laminectomy L4-5 and L5-S1 
with degenerative joint disease, and for osteoarthritis of the 
left knee.

Applicable law provides that service connection will be granted 
if it is shown that the veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in the line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.

In this case, the Veteran had two separate periods of active duty 
service.  There is contemporaneous documentation of the Veteran 
experiencing potentially pertinent symptomatology of pain in his 
back and left knee during his first period of military service, 
including in October 1985 (back injury with severe muscle 
soreness), January 1993 (left knee crepitus noted), and July 1993 
(persisting left knee pain).  There is no suggestion that the 
Veteran had a chronic back or left knee disability pre-existing 
this first period of service.  There is evidence indicating that 
the Veteran underwent surgeries involving his back and his left 
knee after his first period of active duty service, but before 
his second period of active duty service.  There is also evidence 
of the Veteran experiencing back pain and left knee swelling 
during his second period of active duty service.  The record 
raises the possibility that the Veteran's chronic back and/or 
left knee disabilities were first incurred during active duty 
service, and the record raises the alternative possibility that 
chronic back and/or left knee disabilities were aggravated during 
the Veteran's second period of active duty service.

There has been no VA examination with etiology opinion addressing 
the significant complex medical questions raised by these issues.  
Although the January 2005 VA examination report includes current 
findings and diagnoses of chronic back and left knee 
disabilities, the January 2005 VA examination report does not 
present any opinion or discussion addressing the etiology of 
these disabilities.

In disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that recent case law has held that 38 C.F.R. 
§ 3.159(c)(4)(C) establishes a low threshold for satisfying the 
requirements to trigger the Secretary's duty to assist by 
providing a medical examination.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 
(2006).  In this case, the Board finds that the evidence of 
record contains competent evidence of current chronic 
disabilities of the back and of the left knee, evidence that may 
suggest manifestations of these disabilities during the Veteran's 
military service, and a reasonable indication that the current 
disabilities may be associated with certain symptoms during 
service.  

It appears that there has been no VA examination conducted to 
specifically address the etiology of the Veteran's current 
chronic disabilities of the back and of the left knee.  There is 
otherwise insufficient competent medical evidence on file to 
permit informed appellate review of the critical medical 
questions in this case at this time.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to determine the 
nature and etiology of any current back and 
left knee disabilities.  It is imperative 
that the claims file be made available to the 
examiner for review in connection with the 
examination.  Any medically indicated special 
tests should be accomplished.  After 
reviewing the claims file and examining the 
Veteran, the examiner should respond to the 
following:

a)  Please identify the nature of any 
current back disability diagnosed in this 
Veteran.

b)  For each identified back disability 
diagnosed in responding to the above, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the back 
disability was manifested during military 
service, otherwise caused by the Veteran's 
service, or otherwise aggravated by the 
Veteran's military service.  In answering 
this question, please discuss any relevant 
service and post-service treatment 
records.  In particular, please address 
any service treatment records showing 
potentially pertinent in-service symptom 
complaints (such as in October 1985 and 
2003).  If the examiner determines that no 
chronic back disability was present or 
caused during the Veteran's first period 
of active duty service, the examiner is 
asked to please specifically address 
whether any chronic back disability was 
permanently aggravated beyond its natural 
course by the Veteran's second period of 
active duty service.

c)  Please identify the nature of any 
current left knee disability diagnosed in 
this Veteran.

d)  For each identified left knee 
disability diagnosed in responding to the 
above, please clearly state whether it is 
at least as likely as not (a 50% or higher 
degree of probability) that the left knee 
disability was manifested during military 
service, otherwise caused by the Veteran's 
service, or otherwise aggravated by the 
Veteran's military service.  In answering 
this question, please discuss any relevant 
service and post-service treatment 
records.  In particular, please address 
any service treatment records showing 
potentially pertinent in-service symptom 
complaints (such as in January and July 
1993, and in 2003).  If the examiner 
determines that no chronic left knee 
disability was present or caused during 
the Veteran's first period of active duty 
service, the examiner is asked to please 
specifically address whether any chronic 
left knee disability was permanently 
aggravated beyond its natural course by 
the Veteran's second period of active duty 
service.

2.  After completion of the above and any 
other development which the RO may deem 
necessary, the RO should review the claims 
file and undertake a merits analysis to 
determine if the Veteran's claims can be 
granted. If any claim on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


